Case: 12-60251       Document: 00512089719         Page: 1     Date Filed: 12/19/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                        December 19, 2012
                                     No. 12-60251
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

PEDRO VILLATORO, also known as Pedro Villatoro-Moreno,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A089 938 565


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Pedro Villatoro, a native and citizen of El Salvador, petitions this court for
review of the Board of Immigration Appeals’ (BIA) decision dismissing his appeal
of the Immigration’s Judge’s (IJ) denial of his application for withholding of
removal. He contends that the IJ and BIA erred in denying his application for
withholding of removal because he established past persecution and a likelihood
of future persecution on account of his membership in a particular social group,
defined as “individuals targeted by gangs in El Salvador because of age and who

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60251        Document: 00512089719   Page: 2    Date Filed: 12/19/2012

                                   No. 12-60251

cannot turn to the Government to protect them and who fear future harm since
residing in the United States.” The BIA determined that the group set forth by
Villatoro lacked particularity and social visibility.
      We review the BIA’s decision and will consider the IJ’s underlying decision
only if it influenced the determination of the BIA. Ontunez-Tursios v. Ashcroft,
303 F.3d 341, 348 (5th Cir. 2002). The BIA’s legal conclusions are reviewed de
novo and its findings of fact, such as an alien’s eligibility for withholding of
removal, are reviewed for substantial evidence. Efe v. Ashcroft, 293 F.3d 899,
903, 906 (5th Cir. 2002). The substantial evidence test requires that the decision
be based on the evidence presented and that the decision be substantially
reasonable. Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996). We will
affirm the BIA’s determination “unless the evidence compels a contrary
conclusion.” Id.
      To qualify for withholding of removal, the alien “must demonstrate a ‘clear
probability’ of persecution upon return.” Roy v. Ashcroft, 389 F.3d 132, 138 (5th
Cir. 2004). “A clear probability means that it is more likely than not that the
applicant’s life or freedom would be threatened by persecution on account of
either his race, religion, nationality, membership in a particular social group, or
political opinion.” Id.
      The BIA’s determination that Villatoro failed to establish his eligibility for
withholding of removal is supported by substantial evidence. See Efe, 293 F.3d
at 906. The BIA did not err in determining that the social group proposed by
Villatoro was not a particular social group for purposes of the Immigration and
Nationality Act because it did not possess the requisite social visibility or
particularity. See Orellana-Monson v. Holder, 685 F.3d 511, 518-20 (5th Cir.
2012). Villatoro has therefore failed to show that the record compels a finding
that the BIA erred in its conclusion. Consequently, the petition for review is
DENIED.



                                         2